Wells, J.
— The plaintiff recovered a judgment against the Kennebec Locks and Canal Company, Nov. 9,*1839. The" corporate name has been since changed to that of the Augusta Water Power Company. The plaintiff, Nov. 2, 1844, executed the following agreement: —
“ I hereby agree to give up an execution I hold against the Ken. Locks & Canal Co., in case the property is redeemed of Reuel Williams, the refusal of which is given till the first of January next.”
*93It appears in evidence, that the property of the company had been mortgaged, and at the time of making the agreement, the mortgage had been foreclosed, and that an absolute title had vested in Mr. Williams, who conveyed the same to the company by a deed, bearing date May 25, 1848.
The plaintiff contends, that according to his agreement, the redemption should have taken place by the first of January, 1845. The agreement, by which the plaintiff intended to relinquish his debt, must be construed according to its just import. It contemplates a redemption of the property, and the mind would ordinarily advert to some period of its accomplishment. It does not state in clear and positive language, when the redemption shall take place, but says, “ the refusal of which is given till the first of January next.” This language must be understood to indicate, that the owner of the property had limited the time, when he would permit it to be redeemed.
The plaintiff did not appear to contemplate any action beyond that period, and there could be no necessity, as shown by the agreement, for making provision for it.
The fair construction of the agreement appears to' be, that the plaintiff would give up his execution, in case the property should be redeemed within the time, which the owner had fixed for its redemption, and which is specified in the agreement.
Any new arrangement, made between the company and the owner of the property, by which the time of redemption was extended, not being referred to in the agreement nor contemplated by it, could have no effect upon it.
From the view taken of the case, it becomes unnecessary to consider the other question, which was presented to us, and the result is, that the defendants are to be defaulted.
Howard, J. did not concur.